Citation Nr: 1548676	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-08 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left hip disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for breathing condition (also claimed as chronic obstructive pulmonary disease) due to medication prescribed.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and Witness H.B.


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1952 to October 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision denying entitlement to service connection for left hip disability and a February 2013 rating decision denying entitlement to compensation under 38 U.S.C.A. § 1151, and service connection for COPD.

In December 2013, the Veteran and witness H.B. testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This case was previously before the Board in February 2014, at which time service connection for left hip and lower back disabilities were denied.  The Veteran appealed the Board's decision, and in a Joint Motion for Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court) in November 2014, the parties agreed to vacate the February 2014 Board decision, and remanded the case.  In March 2015, the Board remanded the Veteran's case in order to obtain a medical opinion.  As will be discussed in the Remand section below, the Board finds that the requested action was not completed with regard to the left hip claim, and that issue must be remanded once again.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2015 rating decision, the Veteran was granted service connection for a back condition, effective October 21, 2009, and assigned a 10 percent rating.  That rating decision represents a total grant of benefits sought on appeal for the issue of service connection for a back condition.  As such, the issue is considered resolved in full and the Board no longer has appellate jurisdiction over it.  38 U.S.C.A. § 7105 (2015).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrettably finds that remand is again necessary in order to obtain an adequate medical opinion.  A medical opinion regarding the etiology of the Veteran's left hip condition was obtained in June 2015, wherein the examiner summarily stated that it was highly unlikely that the Veteran's broken hip was caused by or related to military service 50 years ago.  However, the examiner provided absolutely no rationale for that conclusion.  An opinion without any rationale against which to evaluate the probative value of the determination is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Finally, the RO issued a rating decision in February 2013 denying entitlement to compensation under 38 U.S.C.A. § 1151 for a breathing condition (COPD) due to medication prescribed, and, in the notification letter, also denied entitlement to direct service connection for COPD.  The Veteran filed a VA Form 9 in March 2013 in which he stated that he was "disputing the decision concerning my hip & my COPD & my back condition."  The Board finds that the Veteran's Form 9 constitutes a valid notice of disagreement with the February 2013 rating decision.  Although the Veteran filed his disagreement on a form intended for a substantive appeal, a sympathetic reading of his statement leads to the conclusion that he disagreed with the rating decision denying entitlement to compensation under  38 U.S.C.A. § 1151 and the COPD purportedly resulting from treatment.  Accordingly, the Board has jurisdiction over those issues.  However, where an NOD is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the same examiner who conducted the June 2015 examination to ascertain whether it is as likely as not (i.e., a 50 percent probability or greater) that the Veteran's left hip condition is related to service. 

If that examiner is unavailable, the Veteran's file should be referred to another examiner.
 
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Readjudicate the claim for service connection for left hip disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

3.  Issue a statement of the case pertaining to entitlement to compensation under 38 U.S.C.A. § 1151 for breathing problems, and entitlement to direct service connection for COPD.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




